Case 2:19-cv-06182-DSF-PLA Document 38-7 Filed 02/26/20 Page 1 of 5 Page ID #:1056



   1   Shayla Myers (SBN: 264054)
   2   Romy Ganschow (SBN: 320294)
       LEGAL AID FOUNDATION OF LOS ANGELES
   3   7000 S. Broadway, Los Angeles, CA 90003
   4
       Tel.: (213) 640-3983
       E-Mail: smyers@lafla.org
   5           rganschow@lafla.org
   6
       Attorneys for Gladys Zepeda, Miriam Zamora,
   7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
       Marquis Ashley, and Ktown for All
   8
   9   Additional Attorneys on Next Page
  10
                                 UNITED STATES DISTRICT COURT
  11
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13
       JANET GARCIA, GLADYS ZEPEDA,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
  14   MIRIAM ZAMORA, ALI EL-BEY,                      )
                                                       )
       PETER DIOCSON JR, MARQUIS
  15
       ASHLEY, JAMES HAUGABROOK,
                                                       )   DECLARATION OF RACHELLE
                                                       )
                                                       )   BETTEGA
  16   individuals, KTOWN FOR ALL, an
       unincorporated association;                     )
  17   ASSOCIATION FOR RESPONSIBLE                     )
                                                       )
  18   AND EQUITABLE PUBLIC                            )
       SPENDING, an unincorporated                     )
  19   association                                     )
                          Plaintiff(s),                )
  20                                                   )
                     vs.                               )
  21                                                   )
                                                       )
  22   CITY OF LOS ANGELES, a municipal                )
       entity; DOES 1-7,                               )
  23                     Defendant(s).                 )
                                                       )
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                 DECLARATION OF RACHELLE BETTEGA
Case 2:19-cv-06182-DSF-PLA Document 38-7 Filed 02/26/20 Page 2 of 5 Page ID #:1057



   1   Catherine Sweetser (SBN: 271142)
   2   Kristina Harootun (SBN: 308718)
       SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
   3   11543 W. Olympic Blvd.,
   4
       Los Angeles, CA 90064
       Tel.: (310) 396-0731
   5   Email: csweetser@sshhlaw.com
   6
              kharootun@sshhlaw.com

   7   Attorneys for Plaintiffs.
   8
       Benjamin Allan Herbert (SBN: 277356)
   9   William L. Smith (SBN: 324235)
       KIRKLAND & ELLIS LLP
  10
       555 S. Flower St., Los Angeles, CA 90071
  11   Tel.: (213) 680-8400
       Email: benjamin.herbert@kirkland.com
  12
               william.smith@kirkland.com
  13
       Attorneys for Plaintiffs Ktown for All, Ali El-Bey,
  14
       Peter Diocson Jr., Marquis Ashley, Association for Responsible
  15   and Equitable Public Spending, and Janet Garcia.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



       _________________________________________________________________________________________________
                                   DECLARATION OF RACHELLE BETTEGA
 Case 2:19-cv-06182-DSF-PLA Document 38-7 Filed 02/26/20 Page 3 of 5 Page ID #:1058




 1                   DECLARATION OF RACHELLE BETTEGA
 2         I, RACHELLE BETTEGA, hereby declare and state as follows:
 3      1. My name is Rachelle Bettega and I am 42 years old. I have been living in a
 4   tent at the corner of 6th and Harvard for about eight months. I have a job as an in-
 5   home caregiver but it does not pay enough for me to pay rent on an apartment. I
 6   recently got a second job working at the front desk of a local business and am
 7   hoping to save up enough money to find a place to live.
 8      2. I am a member of Ktown for All. I met the people in Ktown for All when
 9   they came to my tent to talk to me. They have been coming around for months and
10   bringing things like water, sleeping bags, and socks to the people who live in the
11   area. I talked to one of the founders of Ktown for All, Jane, and told her that I
12   wanted to be a member. They have encouraged and inspired me to speak up about
13   my situation.
14      3. In the past four months, I have experienced two unnoticed sweeps where
15   officers took my belongings, and two noticed sweeps where officers took my
16   belongings. In my experience, whether the sweeps were noticed or unnoticed, the
17   officers look for bulky items and take those bulky items.
18      4. I clean around my tent every day and make sure that the litter from the street
19   that passersby throw is cleaned up. I want to keep the area looking neat so that the
20   neighbors do not complain. I also just feel better when I can keep my home neat
21   and tidy. I also make sure that my tent and my neighbors’ tents are not blocking
22   the sidewalk. There is plenty of room for people to pass by us without any
23   inconvenience, and definitely more than three feet of room.
24      5. In the first unnoticed sweep, which happened sometime in the beginning of
25   December, the sanitation workers let us move some things out of our tents and
26   gave us fifteen minutes to do so. They asked us to lower our tents to the ground so
27   that they could look for bulky items through the surface of the tent. The sanitation
28   workers were men and they were wearing uniforms. In both of the unnoticed
     sweeps, some of them had the white hazmat suits on and some had vests on.
                                               1
 Case 2:19-cv-06182-DSF-PLA Document 38-7 Filed 02/26/20 Page 4 of 5 Page ID #:1059




 1   Usually the ones with the white suits on were the ones who talked to us. There
2 were also police officers present, but they did not talk to us, and just observed what
3    was happening.
4       6. I packed up my tent and lowered it. At the time I had just purchased a used
5    bicycle in order to get to my job more easily. I was in the process offixing the
6 bicycle and one of the tires was off because we were putting new tires on it.
7 Sanitation workers had previously told me that I was only allowed to have one
8    bicycle, so that was the only bicycle I had. I had put one tire on the bicycle
9 already, but had not put the second tire on. Since I only had one bicycle, I thought
10 they would not take it.
11      7. After the fifteen minutes were up, the sanitation workers took the bicycle tire
12 and the bicycle both. I was standing about twenty feet away, where they had asked
13   me to move (just past the nearest tree) and objected to them taking my bicycle.
14 The workers told me that because the tire was not on it I was not allowed to have
15   it. They classified it as a bulky item.
16      8. From where I was standing at the tree, I watched them throw my bicycle into
17 the trash truck. The compactor on the trash truck crunched and destroyed my
18   bicycle in front of my eyes. It was devastating.
19      9. It had been raining in the past few days at that time. My neighbor is 62
20 years old and I have personally observed that she has difficulty moving sometimes.
21   She told me that she has sciatica. She had gotten some crates to make herself a bed
22 so that she could stay off the wet ground. She pushed the crates together and
23 covered them with cardboard. In that same sweep where my bicycle was crushed,
24 the sanitation workers found and took all the crates, and threw them in the trash
25   truck as well. They told us we are not allowed to have crates.
26      10. I like to keep my clothes and supplies in bins and crates so that they are not
27 just on the ground. When clothes are just kept in plastic or cloth bags, in my
28 experience, they get wet when it rains. Bags do not close as securely as bins.


                                               2
 Case 2:19-cv-06182-DSF-PLA Document 38-7 Filed 02/26/20 Page 5 of 5 Page ID #:1060




 1      11. The second unnoticed sweep I experienced was in the beginning of
2 January. The sanitation workers made us take items out of the our tent again, and
3 told me I had to stand behind the tree again. Once again, I was standing about
4 twenty feet away and watched them go through my tent. They told us we were not
5 allowed to have bins. Anything we have that holds our things, they take. I lost
6 two phones that were in a bin when they threw out my bins. I also lost the clothes
7 and cleaning supplies that were in the bins.
8       12. After they took my bins, I kept my remaining clothes in plastic bags. When
9 it rained in January, my clothes got wet. Some members ofK-town for All came
10 by and gave me some new dry socks and underwear.
11      13. Right now,I have purchased a stackable plastic stand to keep my clothes
12 in. It is about three feet high and about four feet wide. I am worried that if another
13 unnoticed sweep occurs, the officers will take my stand.
14         I declare under penalty of perjury under the laws ofthe United States that
15 the foregoing is true and correct.
16
17             Executed on                y , in Lo)A       t.
                                                             (2,-3 , California.
18
19
                                   RACHELLE BETTEGA
20
21
22
23
24
25
26
27
28


                                              3
